DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Applicants amendments to the drawings filed on June 3, 2022 have been accepted.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claims 1 and 18:
	McNew discloses:
A process for sensor sharing for an autonomous lane change, comprising.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
within a dynamic controller of a host vehicle operating in a first lane of travel of a roadway, monitoring sensors of the host vehicle.  Paragraph [0042] describes processors, controllers, ASICs, PLAs, PALS, CPLDs, FPGAs, logical components, software routines or other mechanisms to make up a lane change modeling circuit 210.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
establishing communication between the host vehicle and a confederate vehicle on the roadway.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
monitoring sensors of the confederate vehicle.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
including one of a camera device, a radar device, or a light detection and ranging (LIDAR) device.  Paragraph [0032] describes sensors 52 that can detect vehicle and external conditions.  The sensors include sonar, radar, lidar, and cameras.
and executing the lane change maneuver for the host vehicle.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).  The vehicle 102 can use this information to make a lane change decision.  From this the vehicle can execute the lane change if needed.
	However, the prior art of record fails to teach:
within the dynamic controller of the host vehicle, utilizing a combination of data from the sensors of the host vehicle and data from the sensors of the confederate vehicle to establish absence of an additional vehicle in a second lane of travel next to the host vehicle and initiate a lane change maneuver for the host vehicle based upon the established absence of the additional vehicle.  None of the references cited teach using a combination of data from a first vehicle and a second vehicle to determine if there is an absence of a third vehicle in a second lane of travel.  Additionally, another reference Taiyo (CN 109760673 A) teaches in figure 1 and 2 that a vehicle is able to determine gaps in an adjacent lane for a lane change.  However, this reference does not teach using data from a second vehicle.
	Claims 1 – 9, 11 – 15, and 18 – 20 are allowed.

Regarding Claim 10:
McNew discloses:
A process for sensor sharing for an autonomous lane change, comprising.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
within a dynamic controller of a host vehicle, monitoring sensors of the host vehicle upon a roadway.  Paragraph [0042] describes processors, controllers, ASICs, PLAs, PALS, CPLDs, FPGAs, logical components, software routines or other mechanisms to make up a lane change modeling circuit 210.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
establishing communication between the host vehicle and a confederate vehicle on the roadway.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
monitoring sensors of the confederate vehicle.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
within the dynamic controller of the host vehicle, utilizing data from the sensors of the host vehicle and data from the sensors of the confederate vehicle to initiate a lane change maneuver for the host vehicle. Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).  The vehicle 102 can use this information to make a lane change decision.
and executing the lane change maneuver for the host vehicle.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).  The vehicle 102 can use this information to make a lane change decision.  From this the vehicle can execute the lane change if needed.
	However, the prior art of record fails to teach:
wherein utilizing the data from the sensors of the host vehicle and the data from the sensors of the confederate vehicle to initiate the lane change maneuver for the host vehicle comprises: comparing an absolute value of an initial speed of the host vehicle minus a determination lane speed limit plus an offset value to a calibration value; and declining to initiate the lane change maneuver based upon the comparing.
	Claim 10 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
You (US Pub No: 2020/0108869 A1): Disclosed are an apparatus and a method for controlling a lane change using V2V communication information and an apparatus for calculating tendency information for the same. According to the apparatuses and the method, it is possible to improve safety when changing lanes by receiving diving information of drivers of other vehicles from communication modules of the other vehicles, generating tendency information of the drivers of the other vehicles on the basis of the driving information, and performing lane change control using the tendency information.
Zhang (US Pub No: 2020/0186290 A1): Groupcast communications between devices of a group of devices, e.g. between vehicles in a platoon, may include a device in the group transmitting a groupcast message in a sidelink transmission to the other devices and receiving feedback information in sidelink transmissions from the other devices within the same channel occupancy time (CoT). The feedback information may be transmitted by the other devices in response to the groupcast message including an information request directed to the other devices. The group of devices may include a designated group leader which may manage one or more aspects of the communications of the other devices in the group. The designated group leader may be dynamically switched based at least on the received feedback information. The devices in the group may use beamforming for intra-group and inter-group sidelink communications for efficient spectrum usage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665